In a summary proceeding for the nonpayment of rent, in which the appellant tenant counterclaimed for overpayments of water charges and for attorneys’ fees, the appeal (by permission) is from an order of the Appellate Term of the Supreme Court for the Second and Eleventh Judicial Districts, dated April 13, 1976, which reversed a judgment of the Civil Court of the City of New York, Queens County, dated August 1, 1975, which, after a nonjury trial, was in favor of appellant. Order affirmed, with $50 costs and disbursements. The parties, by their actions, have evidenced an agreement to a flat rate, in lieu of a metered charge, for the water used. Shapiro, Acting P. J., Titone, Hawkins and O’Connor, JJ., concur.